Citation Nr: 1712072	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for right carpal tunnel syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 1985 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Prior to April 13, 2016 right carpal tunnel syndrome was manifested by no more than severe incomplete paralysis of the median nerve of the right hand.

2.  From April 13, 2016, right carpal tunnel syndrome more nearly approximated complete paralysis of the median nerve.  

3.  The Veteran's service-connected disability, alone does not prevent him from finding or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2016, the criteria for a rating in excess of 50 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).  

2.  From April 13, 2016, a 70 percent rating is warranted for right carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).  

3.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in October 2008 that advised him of the evidence required to substantiate his TDIU and increased rating claim.  The VCAA notice letter was provided prior to initial adjudication of the Veteran's claims.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The VA examinations conducted in January 2010 and April 2016 are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Rating for Right Carpal Tunnel Syndrome

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Service connection for right carpal tunnel syndrome has been in effect since May 1993.  In May 2008, the Veteran submitted a claim for entitlement to a TDIU, which was also construed as a claim for an increased rating for right carpal tunnel syndrome.  A 50 percent rating is presently assigned for right carpal tunnel syndrome according to Diagnostic Code 8515.  

The Veteran is right-handed; therefore the criteria for the major extremity are applicable.  

Diagnostic Codes 8515 pertains to paralysis of the median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of the major median nerve.  A 70 percent rating is warranted for complete paralysis of the major median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A June 2009 EMG study reflects a diagnosis of bilateral moderate to severe 
(grade 3) carpal tunnel syndrome.

Upon VA examination in January 2010,  it was noted that examination of the right hand and wrist showed a large graft on the volar surface of the right wrist.  The Veteran had grip strength of 4/5 on the right.  Sensation was decreased over the median nerve distribution of the right hand to pinprick.  Light touch was intact but altered.  The Veteran had a limited ability to approximate the right hand to the right pinky finger.  It was difficult for the examiner to evaluate Tinel's sign due to a skin graft.  There was no atrophy of the hand muscles.

A March 2012 VA examination reflects that the Veteran reported flare-ups of his right wrist.  The Veteran had 3/5 muscle strength and 3/5 wrist extension.  He did not have ankylosis of the wrist.

The Veteran had a VA examination in April 2016.  The examination noted that symptoms included constant moderate pain, moderate paresthesias or dysesthesias, and moderate numbness.  Muscle strength testing noted 3/5 wrist flexion, wrist extension, and grip.  Pinch of the right hand was 4/5.  The examiner noted that muscle atrophy was present.  Phalen's and Tinel's signs were positive.  The examiner noted mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve.  The examiner noted right hand muscle wasting in the median nerve distribution and poor fine motor in the right hand.  The examiner indicated that the Veteran's symptoms of the right hand included dropping objects as light as a coffee mug, poor hand writing, inability to feel heat, and being prone to injury if working with hot materials.  

The Board finds that the criteria for a rating in excess of 50 percent for right carpal tunnel syndrome were not met prior to April 13, 2016.  The evidence during that period does not show findings that approximate complete paralysis of the median nerve, such as the hand being inclined to the ulnar side, the index and middle fingers being more extended than normally, considerable atrophy of the muscles of the thenar eminence, having the thumb in the plane of the hand (ape hand), pronation that is incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, inability to make a fist, having the index and middle fingers remain extended, inability to flex the distal phalanx of thumb, having defective opposition and abduction of the thumb, at right angles to palm; having weakened flexion of wrist, and pain with trophic disturbances.

The Board finds that the criteria for a 70 percent rating have been met from April 13, 2016, based on the VA examination.  The April 2016 examination reflects symptoms of increased severity, but it is the first time it is factually ascertainable that such an increase manifested.  The examination noted that the Veteran's carpal tunnel symptomatology included muscle wasting in the median distribution, poor fine motor function, and , poor find function and dropping light objects.  The findings shown on examination in April 2016 approximate more nearly approximate the criteria for complete paralysis of the median nerve of the major hand.  Based on this evidence, a 70 percent rating is warranted from April 13, 2016 for right carpal tunnel syndrome.  The Board finds that a rating in excess of 70 percent is not assignable for right carpal tunnel syndrome.  The only diagnostic code providing for a rating in excess of 70 percent for a peripheral nerve disability is Diagnostic Code 8513.  Diagnostic Code 8513 indicates that a 90 percent rating is assignable for complete paralysis of all radicular groups.  However, a higher rating is not warranted under Diagnostic Code 8513 because there are no findings of paralysis affecting the upper, middle, or lower radicular groups of the right upper extremity.  

The Board does not find that referral for an extraschedular rating is warranted, and that the rating schedule is adequate to rate this disability.  Thun v. Peake, 22 Vet. App, 111 (2008).  The rating criteria contemplate the symptomatology demonstrated by Veteran's right carpal tunnel syndrome.  The criteria consider the degree of paralysis and symptoms such as muscle atrophy and trophic disturbances. 

Under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, as the Veteran's right carpal tunnel syndrome is the Veteran's only service-connected disability, Johnson is inapplicable.



TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.

The Veteran's only service-connected disability is right carpal tunnel syndrome.  The percentage criteria of § 4.16(a) are met from April 13, 2016.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the claim for TDIU received in May 2008, the Veteran reported that he last worked as a manager in 2003.  He reported that his nerve damage prevented him from working.  

A March 2005 Social Security disability evaluation shows that the Veteran  reported that his last employment was as a manager of a convenience store.  The Veteran reported that he stopped taking his medication so that he could work more hours.  Without taking his medication, he had a manic episode in August 2003 and lost his job.  

A Social Security disability report dated in February 2007 noted that the Veteran reported hepatitis C, chronic back pain, and bipolar disorder.  The Veteran reported that he quit his last job as a store manager because of chronic fatigue.   

An April 2016 VA examination for right carpal tunnel syndrome noted that his symptoms interfered with the use of the right hand.  The examiner noted that the Veteran would be prone to injury, which would cause a safety risk.  He would not be able to work with sharp objects, due to a lack of protective feeling.  The Veteran could not screw a nail or use a hammer due to impaired functioning.  The examiner opined that the Veteran would be capable of sedentary employment.

The Board finds that the Veteran's service-connected disabilities alone, without consideration of his age and serious non-service connected medical problems, would not prevent him from finding and maintaining substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The evidence of record shows that the Veteran's non service-connected disabilities, including bipolar disorder, back pain, and hepatitis C, prevent him from working.  An April 2016 VA examination found that the Veteran's service-connected right carpal tunnel syndrome would preclude work with sharp objects, but would not preclude sedentary employment.  Moreover, the Veteran previously worked in a management capacity and had two years of higher education.  As the Veteran's unemployability is not due to his service-connected disabilities, entitlement to TDIU must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).




ORDER

Prior to April 13, 2016, an increased rating in excess of 50 percent for right carpal tunnel syndrome is denied.

From April 13, 2016, a 70 percent rating is granted for right carpal syndrome, subject to regulations governing the payment of monetary benefits.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


